778 N.W.2d 228 (2010)
Joseph HINZ, as Personal Representative of the Estate of John Allen Hawkins, Deceased, Plaintiff-Appellant,
v.
Alan ALMY, Defendant-Appellee, and
Alexander Hamil, Defendant.
Joseph Hinz, as Personal Representative of the Estate of John Allen Hawkins, Deceased, Plaintiff-Appellant,
v.
Michigan State University Board of Trustees, Defendant-Appellee.
Docket Nos. 139083, 139084. COA Nos. 285125, 285126.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's November 19, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.